DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 6–7, 9–16, 23 and 39–42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al., US 2013/0149458 A1 (“Cai”), or alternatively, rejected under 35 U.S.C. 103 as being obvious over Cai in view of Fekety et al., US 2010/0126133 A1 (“Fekety”).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Cai in view of Fekety and Boger et al., US 2012/0134891A1 (“Boger”). 
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being obvious over Cai in view of Fekety and Ouchi et al., US 2016/0288449 A1 (“Ouchi”). 
Regarding claim 6:
The limitations of  that “the porous wall surfaces comprise wall pores having a mean wall pore size d50 of a bulk of the honeycomb body” and “the wall pores have a d10 value above which the wall pore sizes of 90% of the pores lie and below which the wall pore sizes of the remaining 10% of the wall pores lie” are inherent for a porous wall surface as the terms “mean wall pore size,” “d10 value” and “d50 value” describes the pore size distribution, which are inherent for a porous structure. 
Cai discloses the claimed limitation of a honeycomb body (i.e., support 10) comprising a porous ceramic honeycomb structure (i.e., porous wall 6 is made up of a porous ceramic 20). Cai Fig. 1, [0046]. The porous ceramic honeycomb structure comprises a first end (i.e., outlet end 11), a second end (inlet end 12), and a plurality of walls (i.e., a series of intersecting walls 6) having porous wall surfaces (i.e., walls 6 are porous) defining a plurality of inner channels (i.e., cells 4). Id. at Fig. 1, [0023]. The porous wall 6 surfaces comprise wall pores having a mean wall pore size d50 of a bulk of the honeycomb body (i.e., the pore size of walls 6 has an average pore diameter). Id. at Fig. 1, [0024]. The wall pores have a d10 value above which the wall pore sizes of 90% of the pores lie and below which the wall pore sizes of the remaining 10% of the wall pores lie (i.e., inherent property for a porous structure). MPEP 2112.01(I).  

    PNG
    media_image1.png
    755
    604
    media_image1.png
    Greyscale


Cai also discloses the claimed limitation of that the honeycomb body 10 comprises a porous inorganic material (i.e., discriminating layer 13) disposed on one or more of the porous wall surfaces 6. Id. at Fig. 2, [0028].  The porous inorganic material 13 comprises primary particles and agglomerates (i.e., particle agglomerates are established on wall 6 via a gas stream) thereof. Id. The porous inorganic material 13 extends from the inlet end to the outlet end (i.e., see Fig. 2). The porous material 13 comprises filtration material (i.e., the discriminating layer 13 are configured to capture smaller particles and therefore is a filtration material). Id. at Fig. 2, [0008]. Cai also disclose the filtration material (i.e., the discriminating layer 13) comprises discrete, disconnected patches. Id. at annotated Fig. 2, also noting column 7 lines 24-27 stating “very fine primary particles naturally tend to agglomerate somewhat due to simple electrostatic forces”.    

    PNG
    media_image2.png
    554
    640
    media_image2.png
    Greyscale


If the applicant were to argue that the picture is not drawn to scale to show a discrete, disconnected patch, in the analogous art of coated honeycomb filters, Fekety discloses a filtering coating layer 10 present in discrete and disconnected patches. Fekety Fig. 4b, [0074]. Fekety discloses that such structure leaves the pores in the honeycomb structure unfilled and a coating with more porosity and pores with larger pore diameter. Id. at Fig. 4b. It would have been obvious for Cai’s discriminating layer 13 to comprise discrete and disconnected patches as disclosed by Fekety for the benefits disclosed above. 
As for the limitation of that “the agglomerates comprise an average diameter of 300 nm to 8 micrometers,” Cai does not disclose the exact range for agglomerates. Instead, Cai discloses an agglomerates size ranges from 10 to 200 microns. Cai Fig. 2, [0013]. However, Cai discloses that agglomerates particles can be screened if necessary to remove larger agglomerates, fines or unagglomerated primary particles. Id. at [0040]. Cai also discloses that smaller particles (less than 10 microns) may be present. Id. Furthermore, the instant disclosure discloses that in some embodiments, its agglomerates have a diameter in the range of 300 nm to 10 microns. Spec. dated Mar. 03, 2021 (“Spec.”) p. 16. The range disclosed in the current invention is close to the range disclosed by Cai, and the instant disclosure does not provide criticality to the diameter range of the agglomerates. Therefore, any difference between the prior art and the claimed invention with respect to this range is insufficient for patentability. MPEP 2144.05(III)(A). 
Regarding claim 7: 
Cai as modified discloses that the porous inorganic material 13 could be any desired thickness. Cai [0044]. Cai also discloses that a thickness especially useful is from 25 to 60 µm. Id. at [0045]. Here, the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I).  
Regarding claim 9: 
It is noted here that applicant’s instant disclosure discloses oxide ceramic material including titanium oxide (TiO2).  Spec. dated Mar. 03, 2021 (“Spec.”) p. 24. 
Modified Cai discloses that the porous inorganic material comprises ceramic material or one or more precursors to a ceramic material, such as titanium oxide, which is oxide ceramic. Cai [0032]. 
Regarding claim 10: 
Modified Cai discloses an embodiment where a calcined layer (i.e., porous inorganic material) function as a discriminating layer 13 and covers at least 70%, or more preferably 90% of the porous wall 6 surfaces.  Cai [0055]. 
Regarding claim 11: 
Modified Cai discloses an embodiment where a calcined layer (i.e., porous inorganic material) function as a discriminating layer 13 and covers at least 70%, or more preferably 90% of the porous wall 6 surfaces.  Cai [0055]. 
Regarding claim 12: 
Modified Cai discloses that the first end 11 and the second end 12 are spaced apart by an axial length (i.e., the length of porous wall 6). Cai Fig. 2, [0058]. As discussed in claims 10–11, the porous inorganic material in the form of calcined layer covers at least 70% of the porous wall 6 surfaces (i.e., the axial length). Id. at Fig. 2. 
Regarding claim 13: 
The limitation of ‘bulk porosity” describes the porosity of the honeycomb structure, not counting a coating per the instant disclosure. Spec. [0063]. 
Modified Cai discloses that the porous honeycomb body 10 has a bulk porosity of at least 50% is of particular interest. Cai [0026]. 
Regarding claim 14: 
Cai discloses that the porous ceramic honeycomb structure 10 has an average pore diameter (i.e., bulk mean pore size) of at least 10 microns, and especially at least 15 microns. Cai [0026]. The disclosed pore size overlaps the claimed range of greater than or equal to 10 microns. 
Regarding claim 15: 
Cai discloses that the porous ceramic honeycomb structure 10 has an average pore diameter (i.e., bulk mean pore size) of at least 10 microns, and especially at least 15 microns. Cai [0026]. The disclosed pore size overlaps the claimed range of greater than or equal to 15 microns. 
Regarding claim 16: 
Cai discloses that the porous ceramic honeycomb structure 10 has an average pore diameter (i.e., bulk mean pore size) of at least 10 microns, and especially at least 15 microns. Cai [0026]. The disclosed pore size falls within the range of [8 µm, 25 µm]. 
Regarding claim 17: 
The limitation of “surface porosity” is interpreted as the surface porosity of the honeycomb structure prior to application of a layer, which is consistent with applicant’s disclosure. Spec. p. 11. 
Cai as modified does not disclose a surface porosity of the porous ceramic honeycomb structure. 
Similar to Cai, Boger is directed to a ceramic honeycomb structure. Boger Fig. 2, [0037]. Boger discloses a porous ceramic honeycomb article 204 with a bare surface porosity of greater or equal to 38%. Id. Boger also discloses that the higher surface porosity yields a porous ceramic honeycomb article with a higher permeability and corresponding lower backpressure drop. Id. It would have been obvious for Cai’s honeycomb structure to have a surface porosity of greater or equal to 38% for the benefits disclosed above. 
Regarding Claim 19:
The limitation of “surface porosity” is interpreted as the surface porosity of the honeycomb structure prior to application of a layer, which is consistent with applicant’s disclosure. Spec. p. 11. 
Cai as modified does not disclose a surface porosity of the porous ceramic honeycomb structure. 
Similar to Cai, Boger is directed to a ceramic honeycomb structure. Boger Fig. 2, [0037]. Boger discloses a porous ceramic honeycomb article 204 with a bare surface porosity of greater or equal to 38%. Id. Boger also discloses that the higher surface porosity yields a porous ceramic honeycomb article with a higher permeability and corresponding lower backpressure drop. Id. It would have been obvious for Cai’s honeycomb structure to have a surface porosity of greater or equal to 38% for the benefits disclosed above. 
Regarding Claim 20:
Cai as modified does not disclose a surface mean pore size for the porous ceramic honeycomb structure. 
Similar to Cai, Ouchi is directed to a porous ceramic honeycomb body structure. Ouchi Fig. 1, claim 4. Ouchi discloses a honeycomb structure 1 with a surface average diameter in a range of 5 to 40 micrometers. Id. It would have been obvious for Cai’s porous ceramic honeycomb structure to have a surface mean pore size to be in the range as disclosed by Ouchi because such surface mean pore size is recognized in the art as being suitable for honeycomb body structures. With this modification, the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding Claim 22:
Cai as modified does not disclose a surface mean pore size for the porous ceramic honeycomb structure. 
Similar to Cai, Ouchi is directed to a porous ceramic honeycomb body structure. Ouchi Fig. 1, claim 4. Ouchi discloses a honeycomb structure 1 with a surface average diameter in a range of 5 to 40 micrometers. Id. It would have been obvious for Cai’s porous ceramic honeycomb structure to have a surface mean pore size to be in the range as disclosed by Ouchi because such surface mean pore size is recognized in the art as being suitable for honeycomb body structures. With this modification, the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding Claim 23: 
Modified Cai discloses that the porosity of the porous inorganic material 13 is preferably at least 25%, more preferably at least 40% and may be as high as 90%. Cai Fig. 2, [0056]. 
Regarding claim 39: 
Cai discloses the claimed limitation of that the honeycomb body of claim 6 wherein the agglomerates are porous as shown in Fig. 4. Cai Fig. 4, [0056]. 
Regarding claim 40: 
It is noted here that the term “substantially spherical” refers to an agglomerate having a circularity in cross section in a range of from 0.8 to about 1 or from about 0.9 to about 1 representing a perfect circle, as defined by the instant disclosure. Spec. dated Mar. 0., 2021 (“Spec.”) p. 7, [0048]. 
Cai as modified does disclose the claimed limitation of that the honeycomb body of claim 6 wherein the agglomerates are substantially spherical. However, since the instant specification is silent about the criticality of the shape of the agglomerates, the examiner takes the position that it would have been a routine engineering choice for the agglomerates to be substantially spherical shaped. MPEP 2144.05(II). 
Regarding claim 41:
Cai does not disclose the claimed limitation of that The honeycomb body of claim 6 wherein the agglomerates comprise an average diameter of 300 nm to 3 micrometers.  
However, Cai discloses an agglomerates size ranges from 10 to 200 microns. Cai Fig. 2, [0013]. Additionally, Cai discloses that agglomerates particles can be screened if necessary to remove larger agglomerates, fines or unagglomerated primary particles. Id. at [0040]. Cai also discloses that smaller particles (less than 10 microns) may be present. Id. Furthermore, the instant disclosure discloses that in some embodiments, its agglomerates have a diameter in the range of 300 nm to 10 microns. Spec. dated Mar. 03, 2021 (“Spec.”) p. 16. The ranged disclosed in the current invention is close to the range disclosed by Cai, and the instant disclosure does not provide criticality to the diameter range of the agglomerates. Therefore, any difference between the prior art and the claimed invention with respect to this range is insufficient for patentability. MPEP 2144.05(III)(A). 
Regarding claim 42:
Cai discloses that is particle have a size from 0.01 to 5 microns and the agglomerates have a size of from 10 to 100 microns. Cai [0038]. Cai also discloses that the size disclosed is a volume average particle size. Id. Cai therefore, discloses a ratio of the average diameter of the agglomerates (10 microns) to an average diameter of the primary particles (5 microns) to be 2:1, which overlaps the claimed range of 2:1 to 10:1. 
However, Cai does not teach the claimed limitation of that the honeycomb body of claim 41 wherein the agglomerates comprise an average diameter of 300 nm to 3 micrometers. Instead, Cai discloses an agglomerates size ranges from 10 to 200 microns. Cai Fig. 2, [0013]. Additionally, Cai discloses that agglomerates particles can be screened if necessary to remove larger agglomerates, fines or unagglomerated primary particles. Id. at [0040]. Cai also discloses that smaller particles (less than 10 microns) may be present. Id. Furthermore, the instant disclosure discloses that in some embodiments, its agglomerates have a diameter in the range of 300 nm to 10 microns. Spec. dated Mar. 03, 2021 (“Spec.”) p. 16. The ranged disclosed in the current invention is close to the range disclosed by Cai, and the instant disclosure does not provide criticality to the diameter range of the agglomerates. Therefore, any difference between the prior art and the claimed invention with respect to this range is insufficient for patentability. MPEP 2144.05(III)(A). 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. §112(b) rejection as the applicant has amended the claim to overcome the current rejection. 
Claim Rejections - 35 USC §§ 102 or 103 
The applicant amends instant claim 6 to include a further limitation of that the agglomerates comprises an average diameter of 300 nm to 8 micrometers, and argues that Cai or Cai in view of Fekety does not disclose the amended limitation. Applicant Rem. dated Sep. 01, 2022 (“Applicant Rem.”) ps. 5–6. 
The examiner points out that such amendment does not put the application into allowance because the instant disclosure is silent about the criticality of the agglomerate average diameter. And the claimed range is very close to the range disclosed by Cai. Details are provided in the claim rejection section. Therefore, the examiner believes the claimed range could have been achieved via routine optimization.
New Claims
New claims 39–42 are rejected above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776